Citation Nr: 0007283	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-08 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability 
evaluation for post-traumatic seizure disorder.

2.  Entitlement to an increased evaluation for residuals of 
fracture of right olecranon, major, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
basilar skull fracture with mild organic brain syndrome, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1997 and January 1998 rating 
decisions of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the July 1997 
rating decision, the RO reduced the appellant's disability 
evaluation for post-traumatic seizure disorder from 
40 percent to 10 percent, effective October 1, 1997.  In the 
January 1998 rating decision, the RO continued the 10 percent 
disability evaluation for residuals of fracture of right 
olecranon, major; continued the 10 percent disability 
evaluation for residuals of basilar skull fracture with mild 
organic brain syndrome; and continued the noncompensable 
evaluation for hemorrhoids.


FINDING OF FACT

At the time of the July 1997 rating decision, which reduced 
the evaluation for post-traumatic seizure disorder from 
40 percent to 10 percent, effective October 1, 1997, the RO 
did not address improvement.  


CONCLUSION OF LAW

The criteria have been met for restoration of a 40 percent 
disability evaluation for service-connected post-traumatic 
seizure disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 3.344; Part 4, Diagnostic Code 8910 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In essence, the appellant contends that his post-traumatic 
seizure disorder did not warrant a reduction from 40 percent 
to 10 percent.

Service connection for post-traumatic seizure disorder was 
granted by means of a March 1994 rating decision and assigned 
a 40 percent disability evaluation.  In an August 1995 rating 
decision, the RO continued the 40 percent disability 
evaluation for post-traumatic seizure disorder.  In an April 
1997 rating decision, the RO proposed to reduce the 
appellant's disability evaluation for post-traumatic seizure 
disorder from 40 percent to 10 percent based upon his failure 
to appear for a VA examination.  In a VA Form 21-4138, 
Statement in Support of Claim, received in June 1997, the 
appellant stated that he wished to appear for a VA 
examination.  He underwent a VA examination in July 1997.  
That same month, the RO issued a rating decision, which 
stated that it was reducing the disability evaluation for 
post-traumatic seizure disorder from 40 percent to 
10 percent, effective October 1, 1997.  

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

A rating may be reduced if there was error in a previous 
rating.  38 C.F.R. § 3.105(a).  The RO has not asserted that 
the 40 percent rating was incorrect or followed the 
procedures for correcting such ratings.  

A rating may also be reduced if improvement is demonstrated.  
The United States Court of Appeals for Veterans Claims (the 
Court) in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (1999) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1999) 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) (1999) also establish that 
there must be improvement before an evaluation is reduced.  
The Court has restored evaluations when VA has failed to 
consider whether there is improvement.

In the cover letter that reduced the appellant's disability 
evaluation from 40 percent to 10 percent, effective October 
1, 1997, the RO simply stated that its records "noted 
improvement" of the appellant's service-connected post-
traumatic seizure disorder.  In the attached rating decision, 
the RO stated the following, in part:

The evaluation of seizure disorder is 
decreased to 10 percent effective October 
1, 1997.  An evaluation of 10 percent is 
assigned if there is a confirmed 
diagnosis of epilepsy with a history of 
seizures.  A minimum of 10 percent is 
also assigned if continuous medication is 
necessary for the control of epilepsy.  A 
higher evaluation of 20 percent is not 
warranted unless evidence demonstrates at 
least one major seizure in the last two 
years, or at least two minor seizures in 
the last six months.  The veteran is 
currently on Dilantin for control of his 
seizures and has not had a seizure since 
June 1993.  

The Board finds that the July 1997 rating decision did not 
comply with VA regulations or decisions of the Court.  The 
Court has clearly established that the regulations regarding 
reduction in evaluations must be followed.  See Brown, 5 Vet. 
App. 413; Dofflemyer, 2 Vet. App. 277.  In the July 1997 
cover letter, the RO stated only that "improvement" had 
been shown.  In the attached rating decision, the RO simply 
reported the criteria for a 10 percent disability evaluation 
for epilepsy and why the appellant did not meet the criteria 
for a 20 percent evaluation.  The rating decision did not 
address improvement of the appellant's post-traumatic seizure 
disorder.  The RO simply stated that the appellant's post-
traumatic seizure disorder did not meet the 20 percent 
disability evaluation and that, rather, it met the 10 percent 
evaluation.

The circumstances under which evaluation reductions can occur 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  See Brown, 5 Vet. 
App. at 419; Dofflemyer, 2 Vet. App. at 280.  The Board finds 
that the RO did not reduce the appellant's disability 
evaluation properly, and thus, due to the procedural error, 
the 40 percent evaluation for post-traumatic seizure disorder 
is restored.  The actions taken by the RO are identical to 
the prohibitions established by the Court.

The Board must point out that it does not make any 
determination as to whether the 10 percent evaluation is the 
evaluation that should be in effect for post-traumatic 
seizure disorder.  Rather, the Board has determined that VA 
failed to comply with regulations, rendering the July 1997 
rating decision void.


ORDER

Restoration of a 40 percent disability evaluation for post-
traumatic seizure disorder is granted.


REMAND

The appellant has stated that his service-connected residuals 
of fracture of right olecranon, major; residuals of basilar 
skull fracture with mild organic brain syndrome, and 
hemorrhoids are all worse than the current evaluations 
contemplate.  In continuing the evaluations assigned to each 
service-connected disability, the RO based its decision on VA 
outpatient treatment reports, some of which do not address 
the service-connected disabilities for which the appellant 
seeks higher evaluations.  Thus, the Board finds that 
examinations should be scheduled for each service-connected 
disability to determine the current state of the 
disabilities.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
to undergo VA examinations for evaluation 
of the current disability picture for 
service-connected residuals of fracture 
of right olecranon, major; residuals of 
basilar skull fracture with mild organic 
brain syndrome; and hemorrhoids.  The 
findings in the examination reports must 
correspond to the rating criteria for 
each of the three service-connected 
disabilities, to include consideration of 
the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999) and the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
in the claim for an increased evaluation 
for residuals of fracture of right 
olecranon, major.  The examination 
reports should set forth all positive and 
negative findings in a clear and 
comprehensive manner.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 


